Citation Nr: 0902174	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Entitlement to service connection for a seizure disorder, 
claimed as secondary to arteriovenous malformation, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARING ON APPEAL

The veteran and Ms. J.M.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1987.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in August 2007 so that 
the veteran could be provided the opportunity to report for a 
personal hearing.  In November 2008 the veteran testified 
before the undersigned Acting Veterans Law Judge in a 
videoconference hearing from the RO.  A copy of the hearing 
transcript is in the claims file.  The case has now been 
returned to the Board. 

The Board notes that during the November 2008 videoconference 
hearing the veteran's representative asked the Board to grant 
service connection with an effective date of April 7, 1989, 
alluding to clear and unmistakable error (CUE) in an RO 
rating decision of that date.  The Board's action below 
grants service connection; however, the effective date of 
that grant will first be determined by the RO.  If the 
veteran wishes to file a CUE claim regarding a previous VA 
decision she should do so with specificity in accordance with 
established procedures.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for a seizure disorder in a rating decision issued in 
September 1989.  The denial was confirmed in a decision 
issued by the Board in January 1994.

2.  The RO denied a petition to reopen the claim in August 
2001; the veteran was notified of that decision but did not 
appeal.  

3.  The evidence received since August 2001 is neither 
cumulative nor redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  Competent medical opinion of record supports a finding 
that it is as likely as not that the veteran has a seizure 
disorder as a result of her military service.  


CONCLUSIONS OF LAW

1.  The August 2001 rating action denying the veteran's 
petition to reopen her claim of service connection for a 
seizure disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2008).

2.  As evidence received since the August 2001 rating 
decision is new and material, the criteria for reopening the 
claim of service connection for a seizure disorder are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  With resolution of reasonable doubt in the veteran's 
favor, a seizure disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  


II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that she has a seizure disorder as a 
result of in-service aggravation of arteriovenous 
malformation (which the medical evidence shows is a 
congenital condition which would have preexisted the 
veteran's service) to include aggravation as a result of head 
trauma suffered in service, or that she has a seizure 
disorder as a direct result of head trauma suffered in 
service.  

This claim was originally denied by the RO in September 1989.  
The veteran appealed this decision and the claim was denied 
by the Board in May 1993.  The Board denied the veteran's 
claim because the evidence of record did not show a head 
injury or seizure disorder during service. 

In March 2001 the veteran requested that her claim for 
service connection for a seizure disorder be reopened.  In 
August 2001 the veteran was sent a letter informing her that 
as new and material evidence showing that a seizure disorder 
was incurred in or aggravated by military service had not 
been received, her claim was denied.  The veteran was 
notified of this action and of her appeal rights at that 
time.  The veteran did not file a notice of disagreement with 
the August 2001 rating action and it has become final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the August 2001 rating action, the veteran has 
submitted new evidence including a September 1986 emergency 
room note showing that the veteran had a tender scalp after 
an in-service motor vehicle accident.  This new evidence is 
material because it indicates that the veteran may have 
suffered head trauma during service.  New and material 
evidence has been submitted and the veteran's claim is 
reopened.  See 38 C.F.R. § 3.156(a). 
 

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as epilepsies, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has submitted medical evidence of a current 
disability.  For example, according to an August 2005 VA 
neurology note the veteran has complex partial epilepsy.  
Accordingly, the only question remaining is whether this 
disability is the result of the veteran's active military 
service. 

At the veteran's personal hearing she testified that during 
service she was riding a bicycle and was struck by a motor 
vehicle.  The veteran states she lost consciousness after the 
accident.  She also remembers her head throbbing while she 
was in the hospital.  According to the veteran she started 
having seizures shortly after this accident, as well as 
trouble focusing and comprehending.  

Service treatment records do not show reports or treatment 
for seizures.  The veteran did have syncopal episodes during 
service, which by her account began prior to her time in the 
military.  Treatment records also show that the veteran was 
involved in a motor vehicle accident in September 1986.  A 
corresponding emergency room report notes a tender lateral 
scalp on physical examination.  There was no laceration of 
the scalp.  X-rays of the skull were taken.  No fracture was 
seen.  Subsequent in-service treatment focused on the lower 
extremities and no complaints of seizures or pathology 
referable to the head are noted.  The veteran was not 
afforded a separation examination.  

The veteran was hospitalized after having a seizure in August 
1987, a little over four months after her separation from 
active service.  At that time the veteran reported having two 
episodes of seizures in the last six months.  The veteran was 
hospitalized until December 1987 and during her 
hospitalization a left parietooccipital craniotomy and 
resection of arterial venous malformation were performed.  
The diagnoses at discharge were: (1) left parietal 
arteriovenous malformation; (2) generalized seizure disorder, 
secondary to number 1; and (3) mild dysphasia secondary to 
number 1.  The veteran has continued to have seizures.       

While there are conflicting accounts as to whether the 
veteran's first seizure occurred while she was still on 
active duty as opposed to shortly thereafter, there is no 
indication that the veteran had any seizures before the motor 
vehicle accident.  The veteran has submitted an April 1990 
statement from a roommate relaying that during service, 
shortly after the accident, the veteran was not responsive, 
her eyes were rolled back into her head and she was moving 
her mouth in an unusual way.  According to the roommate, 
after speaking with a physician at an Army hospital she 
believes she witnessed the veteran during a seizure.  
Seizures were witnessed by medical personnel as early as 
1987.  

Various medical professionals have offered opinions regarding 
the etiology of the veteran's seizure disorder.  Sometime 
around 1990, a Senior Clinical Neuropsychologist at a VA 
Medical Center who had been treating the veteran stated that 
she firmly believed that the sequela of the craniotomy the 
veteran received exacerbated any pre-existing condition.  In 
August 1991, a Chief Resident in neurosurgery at an Army 
hospital wrote a letter on the veteran's behalf stating that 
the arteriovenous malformation is congenital but the onset of 
seizures occurred while on active duty and may have been 
precipitated by her motor vehicle accident.    

In February 2004 the Chief of Neurology at a VA facility, who 
had been treating the veteran, stated that if the claims file 
provides evidence of head injury, it was the physician's 
opinion that most likely than not the head injury is the 
cause of the veteran's epilepsy.  The physician apparently 
had not reviewed the claims file.  

In June 2004, a different VA neurologist diagnosed complex 
partial epilepsy and noted the veteran related that she was 
knocked unconscious for 30 to 35 minutes at the time she was 
hit on the bicycle.  According to the physician, this raises 
the question as to whether a congenital arteriovenous 
malformation may have become symptomatic, causing headaches 
and seizures, with the addition of the closed head injury at 
the time of the accident in 1986.  If so, the physician 
stated that the closed head injury was a contributing factor 
to the development of migraine and of seizures.  In an 
October 2005 addendum to an August 2005 neurology follow-up 
note (again showing complex partial epilepsy), the same VA 
neurologist stated that while the congenital vascular 
malformation may have been a contributing predisposing 
factor, "the trigger for the development of seizures was the 
closed head injury and perhaps the subsequent surgery to 
treat the vascular malformation."  He also noted that 
seizures did not occur until after the closed head injury.  

In summary, the veteran did not have seizures until shortly 
after a motor vehicle accident in service.  An emergency room 
report showing a tender scalp soon after the accident and the 
subsequent X-rays of the skull indicate that medical 
professionals thought that the veteran may have had some type 
of head trauma during the accident.  A VA neurologist who has 
treated the veteran has stated that the trigger for the 
development of seizures was the closed head injury during 
service.  Other medical evidence and opinions are not in 
significant conflict with this opinion.  

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  Accordingly, with reasonable 
doubt resolved in favor of the veteran, the Board finds that 
the veteran has a current seizure disorder as a result of her 
service and service connection is granted.  


ORDER

Service connection for a seizure disorder is granted. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


